ORDER
PER CURIAM.
Kathryn A. Lemme (Lemme) appeals the trial court’s entry of summary judgment in favor of Eagle Bank and Trust Company of Missouri (Bank) and against Lemme in Lemme’s negligence action against Bank for Bank’s execution of a Full Deed of Release which released a Second Deed of Trust secured by two promissory notes that had been executed in Lemme’s favor. The trial court also dismissed as moot Bank’s third party indemnification petition against Hillsboro Title Co., Inc.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).